Citation Nr: 1545076	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1978 to January 1981 and from February 1991 to May 1991.  The Veteran also served in the Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2015, the Veteran testified at a Board hearing in Washington, DC, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service treatment records from both periods of the Veteran's active service as well as for any periods of Reserves service prior to August 1985 have not been associated with the claims file.  In the May 2010 claim, the Veteran reported that he hurt his leg in 1985 or 1986 during a training exercise and was in a splint cast for approximately three weeks.  See also June 2015 Board hearing transcript.  The service treatment records associated with the claims file do not reflect that the Veteran's right leg was placed in a cast; however, based on the date of the reported injury, there may be service treatment records not currently associated with the claims file that reflect this injury.  The AOJ should attempt to obtain any outstanding active service and Reserves service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record the Veteran's service treatment records for his periods of active service and any Reserves service treatment records prior to August 1985.  

2.  If, and only if, additional service treatment records reflect an additional right leg/knee injury, arrange for the claims file to be reviewed by the VA examiner who prepared the August 2011 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the report.  An examination is not required unless it is determined that another examination is needed to provide the requested opinion.  The VA examiner should offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the current right knee disability was incurred in or caused by active service?

3.  Then, readjudicate the appeal.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




